Citation Nr: 1445045	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  14-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for stage IVA papillary thyroid cancer with lymph node removal as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for kidney disease with dialysis to include as secondary to thyroid cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to August 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Original jurisdiction of the case is currently with the RO in Sioux Falls, South Dakota.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2014.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has thyroid cancer as a result of ionizing radiation exposure during service.  This issue must be remanded to ensure that all development steps directed by 38 C.F.R. § 3.311 have been completed.  

More specifically, a dose estimate is required.  The Naval Dosimetry Center was contacted, and it wrote in December 2013 that "[a] review of our exposure registry, by name, service number, and social security number, revealed no reports of occupational exposure to ionizing radiation pertaining to this veteran."  Notwithstanding this letter, it is the Under Secretary for Health who is responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).  This development has not been completed, and it remains necessary to resolve the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all steps necessary for review and action pursuant to 38 C.F.R. § 3.311, to include referral to the Under Secretary for Health, through the Under Secretary for Benefits, for preparation of a dose estimate, to the extent feasible, based on available methodologies.  The Under Secretary for Benefits should determine whether it is at least as likely as not that any exposure to ionizing radiation during the Veteran's service caused or contributed to his development of thyroid cancer.

2.  After completing all requested action, plus any additional notification and/or development needed as consequence of the directed development, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority, and considering all applicable theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



